              Case 19-31483-ABA                   Doc 124        Filed 10/06/20 Entered 10/06/20 14:30:03 Desc Main
                                                       Document
                              U NITED S TATES B ANKRUPTCY   C OURT            Page 1 of 2       REQUEST FOR PAYMENT OF
                                    D ISTRICT OF N EW J ERSEY                                                    ADMINISTRATIVE EXPENSE
 In re:                                                          Chapter 11
 Û¼©¿®¼ Öò Ø±ª¿¬¬»® ¿²¼ Õ·³¾»®´§ Ó¿½¿´«-± Ø±ª¿¬¬»®
                                                                 Case Number: ïçóíïìèíóßÞß


 NOTE: This form should not be used for an unsecured claim arising prior to the commencement of
 the case. In such instances, a proof of claim should be filed.

 Name of Creditor: Ý»¼¿® Ü»-·¹²ô ÔÔÝ                                     Check box if you are aware
 (The person or other entity to whom the debtor owed                     that anyone else has filed a
 money or property.)                                                     proof of claim relating to your
                                                                         claim. Attach copy of
 Name and Addresses Where Notices Should Be Sent:                        statement giving particulars.
                                                                         Check box if you have never
 Ý»¼¿® Ü»-·¹²ô ÔÔÝ                                                       received any notices from the
 í Í±«¬¸ Ù®±ª» Í¬®»»¬                                                    bankruptcy court in this case.
 Í·½µ´»®ª·´´»ô ÒÖ ðèðèï                                                  Check box if the address differs
                                                                         from the address on the
                                                                         envelope sent to you by the            THIS SPACE IS FOR COURT USE ONLY
                                                                         court.
 ACCOUNT OR OTHER NUMBER BY WHICH CREDITOR                                    Check here if this request:
 IDENTIFIES DEBTOR: n/a                                                         replaces a previously filed request, dated:
                                                                                amends a previously filed request, dated:
 1. BASIS FOR CLAIM
                                                                                        Retiree benefits as defined in 11 U.S.C. §1114(a)
                       Goods Sold                                                       Wages, salaries and compensations (Fill out below)
                       Services performed
                       Money loaned                                                  Provide last four digits of your social security number ____________
                       Personal injury/wrongful death
                       Taxes
                       Other (Describe briefly)
Basement repairs at 414 14th Street as condition of sale agreement
 2. DATE DEBT WAS INCURRED: Ó¿®½¸ ïðô îðîð

 3.     TOTAL AMOUNT OF REQUEST AS OF ABOVE DATE: ____________________________
                                                  $14,991.24
    Check this box if the request includes interest or other charges in addition to the principal amount of the request. Attach itemized statement of all
 interest or additional charges.
 4. Secured Claim
     Check this box if your claim is secured by collateral (including a right of
 setoff).
      Brief Description of Collateral:

             Real Estate                          Motor Vehicle
             Other (Describe briefly)    ___________________________

        Value of Collateral: $

     Check this box if there is no collateral or lien securing your claim.
 5. Credits: The amount of all payments have been credited and deducted for the purposes of                        T HIS S PACE I S F OR C OURT U SE O NLY
 making this request for payment of administrative expenses.
 6. Supporting Documents: Attach copies of supporting documents, such as purchase orders,
 invoices, itemized statements of running accounts, contracts as well as any evidence of perfection
 of a lien.
          DO NOT SEND ORIGINAL DOCUMENTS. If the documents are not available, explain.
          If the documents are voluminous, attach a summary.
 7. Date-Stamped Copy: To receive an acknowledgment of the filing of your request, enclose a
 self-addressed envelope and copy of this request.

 Date:                                  Sign and print below the name and title, if any, of the creditor
                                        or other person authorized to file this request (attach copy of
                                        power of attorney, if any).
  ïðñêñîðîð
                                         Ì«®²»® Òò Ú¿´µô Û-¯ò   ñ-ñ Ì«®²»® Òò Ú¿´µ
                                        _____________________________________________________

      Penalty for presenting fraudulent claim: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 and 3571.

      NOTE: The filing of this request will not result in the scheduling of a hearing to consider payment of your administrative claim but will result in
      the registry of your administrative claim with the Bankruptcy Court. If you wish to have a hearing scheduled on your claim, you must file a motion
      in accordance with D.N.J. LBR 3001-1(b).                                                                                       rev.8/1/15
       Case 19-31483-ABA              Doc 124       Filed 10/06/20 Entered 10/06/20 14:30:03           Desc Main
                                                   Document      Page 2 of 2

Cedar Design, LLC.                                                                    INVOICE
3 South Grove Street                                                                    DATE:        March 10, 2020
Sicklerville, NJ 08081                                                               INVOICE #                  100
Phone 609.922.1530 Fax 609.704.8866                                                      FOR:            Basement



Bill To:

Ed's in-law's basement

414 14th street
Hammonton



                                            DESCRIPTION                                              AMOUNT
Tile material, wet bed, labor                                                                    $        2,650.00


Paint and trim basement labor 8 days                                                                      2,400.00
Universal trim package                                                                                    2,480.24
set toilet, hook up shower, install shower head and diverter & install beauty ring                          725.00
purchase duct work, exhaust fan light combo for bath                                                        295.00
install combo fan light, vent duct work                                                                     475.00
plumbing pit,                                                                                               650.00
final electric
istall 28 devices-switches/receptcls, and 4 keyless lights in mechanic rooms
install ceiling lights in grid, recessed light fixtures in bath
install 4 gfi's                                                                                           3,150.00
Add 3 smoke/ carbon detectors, connect to existing
P & O @ 14% 2166.00                                                                                       2,166.00




                                                                                      TOTAL      $       14,991.24


Make all checks payable to Cedar Design, LLC
If you have any questions concerning this invoice, contact Ken Nelson




                                           THANK YOU FOR YOUR BUSINESS!
